Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4-46, 48-58, 67, 68, 70, 96 and 100-102 are pending. 
	This office action is in response to a printer rush noting an IDS not mailed.

Information Disclosure Statement
An IDS filed 11/22/2017 had been identified and the documents previously considered. The signed and initialed PTO Form 1449 was not mailed with the corresponding office action. It is herein mailed with this action. The document listed as an International Search Report has been considered as noted by the initials even though crossed off.

Conclusion
The claims have been previously renumbered in the following order: 4, 17, 18, 19, 20, 21, 22, 33, 5, 6, 7, , 30, 31, 32, 8, 9, 10, 11, 12, 13, 14, 15, 16, 23, 24, 25, 26, 27, 28, 29, 34, 35, 36, 37, 38, 39, 40, 41, 42, 49, 50, 51, 52, 53, 54, 43, 44, 45, 46, 48, 55, 56, 57, 58, 70, 67, 68, 96, 100, 101, 102. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633